
	

113 SRES 546 IS: Congratulating Indonesia's President-elect Joko Widodo on his electoral victory and commending the people of Indonesia on their commitment to democracy and free and fair elections.
U.S. Senate
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 546
		IN THE SENATE OF THE UNITED STATES
		
			September 16, 2014
			Mr. Whitehouse (for himself and Mr. McCain) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Congratulating Indonesia's President-elect Joko Widodo on his electoral victory and commending the
			 people of Indonesia on their commitment to democracy and free and fair
			 elections.
	
	
		Whereas the United States and Indonesia are the world’s second and third largest democracies,
			 respectively;Whereas the United States and Indonesia share many common values, including respect for human
			 rights and the rule of law;Whereas in November 2010, the United States and Indonesia launched the U.S.-Indonesia Comprehensive
			 Partnership, which solidified a long-term commitment to cooperation on key
			 bilateral, regional and global issues;Whereas the U.S.-Indonesia Comprehensive Partnership’s Democracy and Civil Society Working Group
			 promotes enhanced cooperation on parliamentary and electoral processes and
			 political empowerment for women;Whereas Indonesia, a regional and global leader, has undergone a remarkable democratic
			 transformation over the last 2 decades;Whereas on July 9, 2014, approximately 135,000,000 votes were cast in Indonesia’s Presidential
			 election, which was the largest single day election in the world to date;Whereas on July 22, 2014, Joko Widodo was declared the winner in Indonesia’s Presidential election;
			 andWhereas Indonesia, with its vast geography, large multi-ethnic population, and largest Muslim
			 majority population in the world, is a powerful model for a peaceful,
			 democratic transition of power: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates Indonesia's President-elect Joko Widodo on his electoral victory;(2)commends the people of Indonesia on their commitment to democracy and free and fair elections;(3)affirms the commitment of the United States to strengthening our bilateral relationship with
			 Indonesia;(4)supports the advancement of an inclusive democracy and an active role for civil society in
			 Indonesia; and(5)recognizes Indonesia's 2014 Presidential election as an example of a peaceful, democratic
			 transition of power for other transformational democracies throughout the
			 world to follow.
			
